OPINION AND JUDGMENT ENTRY
Relator, Edward Emery, has filed a document titled: "PETITION FOR WRITOF PROCEDENDO OR FOR WRIT OF MANDAMUS" asking this court to order respondent, the Honorable Judge Denise Dartt, to rule on motions for stay he has filed in the trial court. Relator represents that he is seeking stays, pending appeal, from his conviction and sentence in the Toledo Municipal Court for case number CRB 98-22528. He says neither respondent nor any other judge from the trial court has ruled on his motions for stay. He further says that due to the requirements of App.R. 8 that a request for a stay first be considered by the trial court, he cannot get a stay from this court. He says he has no adequate remedy at law.
6th Dist.Loc.App.R. 6 provides, in pertinent part: "An original action, other than habeas corpus, shall be instituted by the filing of an original and three copies of a complaint. Thepetitioner or relator shall also file a praecipe directing theclerk of the court of appeals to serve a copy of the complaint oneach other party at the addresses listed in the praecipe."  No praecipe was filed by relator. Accordingly, this court orders that the petition for mandamus is dismissed for failure to comply with 6th Dist.Loc.App.R. 6. Costs to relator.
 WRIT DISMISSED. Peter M. Handwork, P.J. JUDGE
Melvin L. Resnick, J. JUDGE
Mark L. Pietrykowski, J. JUDGE
CONCUR.